 



EXHIBIT 10.38
INVESTMENT AND REGISTRATION RIGHTS AGREEMENT
     This Investment Agreement (the “Agreement”), dated as of December 29, 2006,
is entered into by and between LCC International, Inc., a Delaware corporation
(“LCCI”), and Excicom BVBA, a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) organized under the laws of Belgium
(“Seller 2”).
Recitals
     A. Seller 2 is party to that Share Purchase Agreement (the “Share Purchase
Agreement”), dated as of December 22, 2006 and executed on December 22, 2006,
with LCC United Kingdom Limited, a private company with limited liability
organized under the laws of England and a subsidiary of the Company (“LCC UK”),
Detron Corporation B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) organized under the laws of The
Netherlands (“Seller 1”), pursuant to which Seller 2 and Seller 1 are
transferring to LCC UK all of the outstanding shares of Detron Belgium NV, a
private company (naamloze vennootschap) organized under the laws of Belgium (the
“Company”).
     B. The parties to the Share Purchase Agreement and LCCI have agreed that
the consideration to be paid to Seller 2 for the shares of the Company
transferred by Seller 2 to LCC UK pursuant to the Share Purchase Agreement shall
be in the form of shares of Class A common stock, par value $.01 per share, of
LCCI (“Class A Common Stock”).
     In consideration of the premises, mutual promises and covenants contained
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Issuance of Shares. Simultaneously herewith, in reliance on the
representations and warranties contained in Section 3, LCCI is issuing to Seller
2 126,328 shares of Class A Common Stock (the “Seller 2 Shares”).
     2. Representations and Warranties of the Company. LCCI hereby represents
and warrants to Seller 2 as follows:
     2.1 Organization and Standing. LCCI has been duly incorporated and is
validly existing and in good standing under the laws of the State of Delaware
and has the requisite corporate power and authority necessary to own its
properties and to conduct its business as presently conducted, to deliver this
Agreement and to issue the Seller 2 Shares and to perform its obligations
hereunder.
     2.2 Authority. The execution and delivery by LCCI of this Agreement, and
the performance by LCCI of its obligations hereunder, have been duly and validly
authorized by all requisite corporate action on the part of LCCI. This Agreement
is a legally valid and binding obligation of LCCI, enforceable against LCCI in
accordance with its terms. The execution and delivery of this Agreement by LCCI,
and the performance by LCCI of its obligations hereunder do not, as of the date
hereof, (a) conflict with or violate the provisions of LCCI’s Restated
Certificate of Incorporation or Bylaws, (b) conflict with, result in a breach
of, constitute (with or without due notice or lapse of time or both) a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel, or require any notice, consent or
waiver under, any contract, lease, sublease, license, sublicense, franchise,
permit, indenture,

 



--------------------------------------------------------------------------------



 



agreement or mortgage for borrowed money, instrument of indebtedness, security
interest or other arrangement to which LCCI is a party or by which LCCI is bound
or to which its assets are subject, (c) result in the imposition of any
encumbrance upon any assets of LCCI or (d) violate or contravene any United
State federal, Delaware corporate or applicable state statute, rule or
regulation applicable to LCCI or any order, writ, judgment, injunction, decree,
determination or award applicable to LCCI or any of its properties or assets,
except in the cases of clauses (b) through (d) above, for any such filings,
consents, violations, breaches, defaults or other occurrences that (A) would not
prevent the Company from performing its obligations under this Agreement in any
material respect or (B) would not reasonably be likely to have a material
adverse effect on the business, assets, operations or financial condition of
LCCI.
     2.3 Reports and Financial Statements. LCCI has timely filed all reports
required to be filed with the United States Securities Exchange Commission (the
“SEC”) pursuant to the Securities Exchange Act of 1934, as amended (including
the rules and regulations thereunder, the “Exchange Act”), or the Securities Act
of 1933, as amended (including the rules and regulations thereunder, the
“Securities Act”), since December 31, 2001 (collectively, the “LCCI SEC
Reports”). The LCCI SEC Reports, as of their respective dates, or, in case of
any LCCI SEC Reports that have been amended, as of the date of any such
amendment, complied in all material respects with the applicable requirements of
the Securities Act and the Exchange Act, as the case may be, and none of the
LCCI SEC Reports, as of their respective dates, or, in case of any LCCI SEC
Reports that have been amended, as of the date of any such amendment, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading. The
consolidated financial statements of LCCI included in the LCCI SEC Reports have
been prepared in accordance with United States generally accepted accounting
principles consistently applied throughout the periods indicated (except as
otherwise noted therein or, in the case of unaudited statements, as permitted by
Form 10-Q of the SEC) and fairly present (subject, in the case of unaudited
statements, to normal recurring year-end adjustments and any other adjustments
described therein) the consolidated financial position of LCCI and its
consolidated subsidiaries as at the dates thereof and the consolidated results
of operations and cash flows of LCCI and its consolidated subsidiaries for the
periods then ended. Except as disclosed in the LCCI SEC Reports, since
December 31, 2005 there has been no change in any of the significant accounting
(including tax accounting) policies or procedures of LCCI or any of its
consolidated subsidiaries.
     2.4 Issuance of Shares. The issuance and delivery of the Seller 2 Shares
has been duly authorized. The Seller 2 Shares are duly and validly issued, fully
paid and non-assessable, and will be free of all liens, charges, claims,
encumbrances and restrictions on transfer other than the restrictions on
transfer under applicable securities laws.
     2.5 Offering Exemption. Assuming the accuracy of the representations and
warranties made by Seller 2 in Section 3.3 of this Agreement, the issuance of
the Seller 2 Shares is exempt from the registration requirements of the
Securities Act.
     3. Representations of Seller 2. Seller 2 represents and warrants to LCCI as
follows:
     3.1 Organization and Standing. Seller 2 has been duly incorporated and is
validly existing and in good standing under the laws of Belgium and has the
requisite corporate power and authority necessary to own its properties and to
conduct its business as presently conducted, to deliver this Agreement and to
accept the Seller 2 Shares and to perform its obligations hereunder.

2



--------------------------------------------------------------------------------



 



     3.2 Authority. Seller 2 has full power and authority to enter into and to
perform this Agreement in accordance with its terms and to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by Seller 2 and constitutes a valid and binding obligations of Seller
2 enforceable in accordance with its terms. The execution and delivery of this
Agreement by Seller 2 and the performance by Seller 2 of its obligations
hereunder, do not, as of the date hereof, (a) conflict with or violate the
provisions of Seller 2’s organizational documents, (b) require on the part of
Seller 2 any filing with, or any permit, authorization, consent or approval of,
any governmental entity, (c) conflict with, result in a breach of, constitute
(with or without due notice or lapse of time or both) a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify or cancel, or require any notice, consent or waiver under, any contract,
lease, sublease, license, sublicense, franchise, permit, indenture, agreement or
mortgage for borrowed money, instrument of indebtedness, security interest or
other arrangement to which Seller 2 is a party or by which Seller 2 is bound or
to which its assets are subject, (d) result in the imposition of any encumbrance
upon any assets of Seller 2 or (e) violate or contravene any statute, rule or
regulation of Belgium applicable to Seller 2 or any order, writ, judgment,
injunction, decree, determination or award applicable to Seller 2 or any of its
properties or assets, except in the cases of clauses (b) through (e) above, for
any such filings, consents, violations, breaches, defaults or other occurrences
that (A) would not prevent or delay the consummation of any of the transactions
contemplated by this Agreement in any material respect , or otherwise prevent
Seller 2 from performing its obligations under this Agreement in any material
respect or (B) would not reasonably be likely to have a material adverse effect
on the business, assets, operations or financial condition of Seller 2.
     3.3 Securities Laws Representations.
     (a) Seller 2 is acquiring the Seller 2 Shares for its own account for
investment and not with a view to, or for sale in connection with, any
distribution thereof, nor with any present intention of distributing or selling
the same; and Seller 2 has no present or contemplated agreement, undertaking,
arrangement, obligation, indebtedness or commitment providing for the
disposition thereof.
     (b) Seller 2 has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the investment
in the Seller 2 Shares, has carefully reviewed the representations concerning
LCCI contained in this Agreement and has made detailed inquiry concerning LCCI,
its business and its personnel; the officers of LCCI have made available to
Seller 2 any and all written information that Seller 2 has requested and have
answered to Seller 2’s satisfaction all inquiries made by Seller 2. Seller 2 has
adequate net worth and means of providing for its current needs and
contingencies to sustain a complete loss of its investment in LCCI. Seller 2’s
overall commitment to investments which are not readily marketable is not
disproportionate to its net worth and Seller 2’s investment in the Seller 2
Shares will not cause such overall commitment to become excessive. If needed,
Seller 2 has discussed with its professional legal, tax and/or financial
advisors the suitability of an investment in LCCI for Seller 2’s particular tax
and financial situation. Seller 2 understands that the Seller 2 Shares have not
been registered under the Securities Act or any other securities laws, by reason
of their issuance by LCCI in a transaction exempt from the registration
requirements thereof and that the Seller 2 Shares may not be sold unless such
disposition is registered under the Securities Act and applicable state
securities laws or is exempt from registration thereunder. Seller 2 acknowledges
that the certificates representing the Seller 2 Shares shall bear a legend
indicating the restrictions on transfers to which they are subject, and any
transfer agent employed or utilized by LCCI shall be instructed not to effect
transfer of such Seller 2 Shares without prior written authorization from LCCI.

3



--------------------------------------------------------------------------------



 



     (c) Seller 2 is aware of the provisions of Rule 144 under the Securities
Act, which permits limited resales of “restricted securities” (as such term is
defined in Rule 144), subject to the satisfaction of certain conditions,
including, among other things: (i) the condition that there be available certain
current public information about the issuer of such securities; (ii) the
condition that the sale of securities be effected not less than one year after a
party has purchased and paid for the securities to be sold; (iii) the condition
that the sale of securities be effected through an unsolicited “brokers’
transaction” or in transactions directly with a “market maker” (as such terms
are defined in Rule 144); and (iv) the condition that the number of securities
being sold during any three-month period not exceed specified limitations.
     (d) (i) Seller 2 hereby certifies that it is not a “U.S. person” as that
term is defined in Rule 902(k) of Regulation S under the Securities Act
(“Regulation S”) and is not acquiring the for the account or benefit of a “U.S.
person.” Seller 2 is not a “U.S. person” by virtue of being a partnership,
corporation or similar entity organized or incorporated under the laws of a
state, province or country other than the United States or a state thereof and
not organized by a resident of the United States principally for the purpose of
investing in securities in transactions not registered under the laws of the
Securities Act.
          (ii) Seller 2 acknowledges that the issuance of the Seller 2 Shares
constitutes an “offshore transaction” as that term is defined in Rule 902(h) of
Regulation S. The issuance of the Seller 2 Shares is an “offshore transaction”
because Seller 2: (x) is not a “U.S. person” as that term is defined in Rule
902(k) of Regulation S; (y) was not a “U.S. person” at the time the offer to
acquire the Seller 2 Shares was made to and accepted by Seller 2; and (z) was
not solicited to acquire the Seller 2 Shares by way of directed selling efforts
in the United States.
          (iii) Seller 2 agrees to resell the Seller 2 Shares only in accordance
with the resale provisions of Regulation S, pursuant to an available exemption
from registration or pursuant to a registration statement under the Securities
Act. Seller 2 agrees not to engage in hedging transactions with regard to the
Seller 2 Shares unless such transactions are in compliance with applicable
provisions of the Securities Act. Seller 2 is aware that certificates
representing the Seller 2 Shares shall contain a legend to the effect of the
foregoing.
     4. Piggyback Registration Rights.
          4.1 Certain Definitions. The following terms shall have the following
meanings for purposes of this Agreement:
          “Class B Common Stock” means the Class B Common Stock, par value $.01
per share, of LCCI, which stock is convertible into Class A Common Stock on a
share-for-share basis as described in LCCI’s Certificate of Incorporation.
          “Common Stock” means the Class A Common Stock and the Class B Common
Stock.
          “Detron Investors” means Seller 1 and Seller 2.
          “Person” means any natural person, corporation, limited liability
company, partnership, limited partnership, venture, trust, estate, governmental
entity or other entity.

4



--------------------------------------------------------------------------------



 



          “Registrable Securities” means all shares of Class A Common Stock held
at the relevant time by Seller 2 and any other issued or issuable shares of
Class A Common Stock held by Seller 2 at the relevant time, either at the time
of initial issuance or subsequently, by way of a stock dividend or stock split
or in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization. As to any particular Registrable
Securities, such securities will cease to be Registrable Securities when they
have been transferred in a public offering registered under the Securities Act
or in a sale made through a broker, dealer or market-maker pursuant to Rule 144
promulgated under the Securities Act or may be sold by Seller 2 pursuant to Rule
144(k) under the Securities Act or otherwise sold pursuant to Rule 144 under the
Securities Act. For purposes of this Agreement, Seller 2 will be deemed to be a
holder of Registrable Securities whenever Seller 2 has the right to acquire
directly or indirectly such Registrable Securities (upon conversion or exercise
in connection with a transfer of securities or otherwise, but disregarding any
restrictions or limitations upon the exercise of such right), whether or not
such acquisition has actually been effected.
          “RF Investors Shareholders” means RF Investors, LLC and its successors
and assigns.
          4.2 Registration Rights.
          (a) If LCCI proposes to register any shares of its Common Stock under
the Securities Act whether for its own account or for the account of other
security holders or both on any form other than S-8, S-4 (or Form S-3 if such
registration covers an offering of the type contemplated by Form S-8) or any
successor forms, LCCI will give prompt written notice (a “Registration Notice”)
to Seller 2 of its intention so to register such shares of Common Stock. Seller
2 may, within 15 days after the receipt of the Registration Notice, notify LCCI
in writing of the number of shares of Registrable Securities, if any, that
Seller 2 desires to have included in such registration (a “Registration
Request”), and LCCI shall use its best efforts to cause such shares of
Registrable Securities to be included in such registration.
          (b) LCCI shall not be required to include such shares of Registrable
Securities of Seller 2 in any such registration if and to the extent that, in
the opinion of the managing underwriter for such offering, the inclusion of such
shares of Registrable Securities would adversely affect the marketing of such
proposed offering or if Seller 2 has not agreed to enter into an underwriting
agreement in customary form with the underwriters and to refrain from selling
any additional shares of Registrable Securities for such reasonable period
following the effective date of the offering as such managing underwriter may
request. If the number of shares of Registrable Securities to be offered by
Seller 2 is so reduced (but Seller 2 is permitted to include some shares of
Registrable Securities in such registration), then the shares that may be
included by Seller 2 in such registration shall be limited accordingly. If more
than one LCCI shareholder having registration rights has requested to
participate in the registration, LCCI will include in such registration (i)
first, the Common Stock LCCI proposes to sell, (ii) second, the Common Stock the
RF Investors Shareholders propose to sell, and (iii), third, the Common Stock
the Detron Investors propose to sell, which number of shares of Common Stock
will be limited pro rata, based on the number of shares requested by each of the
Detron Investors to be included in such registration.

5



--------------------------------------------------------------------------------



 



          4.3 Registration Procedures. If and whenever LCCI is required to use
its best efforts to effect or cause the registration of any shares under the
Securities Act as provided in this Agreement, LCCI shall, as expeditiously as
possible:
          (i) use its best efforts to prepare and file with the SEC within
90 days after receipt of a Registration Request for registration with respect to
such shares, a registration statement on any form for which LCCI then qualifies
or which counsel for LCCI shall deem appropriate and which form shall be
available for the sale of the shares in accordance with the intended methods of
distribution thereof, and use its best efforts to cause such registration
statement to become effective; provided that before filing with the SEC a
registration statement or prospectus or any amendments or supplements thereto,
LCCI will (i) furnish to one counsel selected by the selling RF Investors
Shareholders and one counsel selected by the Detron Investors copies of all such
documents proposed to be filed, which documents will be subject to the review of
such counsel and (ii) notify Seller 2 of any stop order issued or threatened by
the SEC and take all reasonable actions required to prevent the entry of such
stop order or to remove it if entered;
          (ii) prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective for a period of
not less than 120 days or such shorter period which will terminate when all
shares covered by such registration statement have been sold and comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during such period in
accordance with the intended methods of disposition by Seller 2 set forth in
such registration statement;
          (iii) furnish to Seller 2 and each underwriter, if any, of shares
covered by such registration statement such number of copies of such
registration statement, each amendment and supplement thereto (in each case
including all exhibits thereto), and the prospectus included in such
registration statement (including each preliminary prospectus), in conformity
with the requirements of the Securities Act, and such other documents as Seller
2 may reasonably request in order to facilitate the disposition of the shares
owned by Seller 2;
          (iv) use its best efforts to register or qualify such shares under
such other state securities or “blue sky” laws of such jurisdictions as Seller 2
and each underwriter, if any, of shares covered by such registration statement
reasonably requests and do any and all other acts and things which may be
reasonably necessary or advisable to enable Seller 2 and each underwriter, if
any, to consummate the disposition in such jurisdictions of the shares owned by
Seller 2; provided that LCCI will not be required to (A) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this subparagraph (iv), (B) subject itself to taxation in any such
jurisdiction or (C) consent to general service of process in any such
jurisdiction;
          (v) use its best efforts to cause the shares covered by such
registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of LCCI to enable Seller 2 to consummate the disposition
of such shares;

6



--------------------------------------------------------------------------------



 



          (vi) immediately notify Seller 2 during any time when a Registration
Statement is effective under the Securities Act of the happening of any event
which comes to LCCI’s attention if as a result of such event the prospectus
included in such registration statement contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and LCCI will promptly prepare and furnish to Seller 2 and file
with the SEC a supplement or amendment to such prospectus so that, as thereafter
delivered to the purchasers of such shares, such prospectus will not contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading;
          (vii) enter into such customary agreements (including an underwriting
agreement in customary form) and take all such other actions as Seller 2 or the
underwriters, if any, reasonably request in order to expedite or facilitate the
disposition of such shares, including customary indemnification;
          (viii) make available for inspection by Seller 2, any underwriter
participating in any disposition pursuant to such registration statement, and
any attorney, accountant or other agent retained by Seller 2 or the
underwriters, all financial and other records, pertinent corporate documents and
properties of LCCI and its subsidiaries, if any, as shall be reasonably
necessary to enable them to exercise their due diligence responsibility, and
cause LCCI’s and its subsidiaries’ officers, directors and employees to supply
all information and respond to all inquiries reasonably requested by any such
Person in connection with such registration statement;
          (ix) use its best efforts to obtain a “cold comfort” letter from
LCCI’s independent public accountants in customary form and covering such
matters of the type customarily covered by “cold comfort” letters as Seller 2 or
the underwriter reasonably request; and
          (x) otherwise use its best efforts to comply with all applicable rules
and regulations of the SEC.
          4.4 Duties of Seller 2 in Connection with Registration.
          (a) It shall be a condition precedent to the obligation of LCCI to
take any action pursuant to this Agreement in respect of the securities which
are to be registered at the request of Seller 2 that Seller 2 shall furnish to
LCCI such information regarding the securities held by Seller 2 and any intended
method of disposition thereof as LCCI shall reasonably request and as shall be
required in connection with the action taken by LCCI.
          (b) Seller 2 agrees that, upon receipt of any notice from LCCI of the
happening of any event of the kind described in clause (vi) of Section 4.3
hereof, Seller 2 will forthwith discontinue disposition of shares pursuant to
the registration statement covering such shares until Seller 2’s receipt of the
copies of the supplemented or amended prospectus contemplated by clause (vi) of
Section 4.3 hereof, and, if so directed by LCCI, Seller 2 will deliver to LCCI
(at LCCI’s expense) all copies (including, without limitation, any and all
drafts), other than permanent file copies, then in Seller 2’s possession, of the
prospectus covering such shares current at the time of receipt of such notice.
In the event LCCI shall give any such notice, the period mentioned in clause
(ii) of Section 4.3 hereof shall be extended by the

7



--------------------------------------------------------------------------------



 



greater of (i) three months or (ii) the number of days during the period from
and including the date of the giving of such notice pursuant to clause
(vi) Section 4.3 hereof to and including the date when Seller 2 shall have
received the copies of the supplemented or amended prospectus contemplated by
clause (vi) of Section 4.3 hereof.
          4.5 Expenses. LCCI shall, whether or not any registration statement
pursuant to this Agreement shall become effective under the Securities Act, pay
all expenses incident to its performance of or compliance with this Agreement,
including without limitation, all registration and filing fees, fees and
expenses of compliance with securities or blue sky laws, printing expenses,
messenger and delivery expenses, fees and disbursements of counsel for LCCI and
all independent public accountants (including the expenses of any audit or “cold
comfort” letter) and other Persons retained by LCCI, the reasonable fees and
disbursements of one counsel retained by the RF Investors Shareholders and one
counsel retained by the Detron Investors and any fees and disbursements of
underwriters customarily paid by issuers or sellers of securities (excluding
underwriting commissions and discounts). In all cases, any allocation of LCCI
personnel or other general overhead expenses of LCCI or other expenses for the
preparation of financial statements or other data normally prepared by LCCI in
the ordinary course of its business shall be borne by LCCI.
          4.6 Indemnification and Contribution.
          (a) By LCCI. In the case of each registration effected by LCCI, LCCI
will indemnify and hold harmless Seller 2, its officers and directors, if any,
each underwriter of the shares of Common Stock registered and each Person who
controls Seller 2 and any such underwriter within the meaning of Section 15 of
the Securities Act against any and all losses, claims, damages or liabilities to
which they or any of them may become subject under the Securities Act or any
other statute or law, including any amount paid in settlement of any litigation,
commenced or threatened, if such settlement is effected with the consent of
LCCI, and to reimburse them for any legal or other expenses incurred by them in
connection with investigating any claims and defending any actions (subject to
Section 4.6(c) below), insofar as any such losses, claims, damages, liabilities
or actions arise out of or are based upon (i) any untrue statement or alleged
untrue statement of a material fact contained in the registration statement, or
any post-effective amendment thereof, or the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or (ii) any untrue statement or alleged
untrue statement of a material fact contained in any preliminary prospectus, if
used before the effective date of such registration statement, or contained in
the prospectus (as amended or supplemented if LCCI files any amendment thereof
or supplement thereto with the SEC), if used within the period during which LCCI
is required to keep the registration statement to which such prospectus relates
current pursuant to the terms hereof, or the omission or alleged omission to
state therein a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading;
provided, however, that the indemnification provisions contained in this
Section 4.6(a) shall not (A) apply to such losses, claims, damages, liabilities
or actions arising out of, based upon, any such untrue statement or alleged
untrue statement, or any such omission made in reliance upon and in conformity
with information furnished in writing to LCCI by Seller 2 (or such underwriter)
for use in connection with the preparation of the registration statement or any
preliminary prospectus or prospectus amendment thereof or supplement thereto, or
(B) inure to the benefit of any underwriter from whom the Person asserting any
such losses, claims, damages, expenses, or liabilities purchased the shares of
Common Stock which are the subject thereof or to the benefit of any Person
controlling such underwriter, if such underwriter failed to send or give a copy
of the prospectus

8



--------------------------------------------------------------------------------



 



or any amendment thereof or supplement thereto to such Person at or before the
written confirmation of the sale of such shares of Common Stock to such Person.
          (b) By Seller 2. In the case of each registration effected by LCCI,
Seller 2 shall agree, in the same manner and to the same extent as set forth in
Section 4.6 (a), to indemnify and hold harmless LCCI, each Person, if any, who
controls LCCI within the meaning of Section 15 of the Securities Act, and their
directors and officers, with respect to any statement in or omission from such
registration statement or any post effective amendment thereof or any
preliminary prospectus or prospectus (as amended or supplemented if amended or
supplemented as aforesaid) contained in such registration statement, if such
statement or omission was made in reliance upon and in conformity with
information furnished in writing to LCCI by Seller 2 for use in connection with
the registration statement or any post-effective amendment thereof or any
preliminary prospectus or prospectus contained in such registration statement or
any such amendment thereof or supplement thereto.
          (c) General. Each party entitled to indemnity under this Section 4.6
(the “indemnified party”) will, promptly after the receipt of notice of a claim,
a threat of litigation or the commencement of any action against such
indemnified party in respect of which indemnity may be sought from any other
party (the “indemnifying party”) on account of an indemnity agreement contained
in this Section 4.6, notify the indemnifying party in writing of the
commencement thereof. The failure of any indemnified party so to notify an
indemnifying party of such action shall relieve the indemnifying party from any
liability in respect of such action that it may have to such indemnified party
on account of the indemnity agreement contained in this Section 4.6, unless such
indemnified party can establish that the indemnifying party has not been
materially prejudiced in its ability to defend against or settle such action by
such failure. In addition, any failure to give such notice shall not relieve the
indemnifying party from any other liability that it may have to such indemnified
party. Notice given within ten days of commencement of the action shall be
conclusively presumed not to adversely affect the indemnifying party’s ability
to defend or settle the action. In case any such action is brought against any
indemnified party and such indemnified party notifies an indemnifying party of
the commencement thereof, the indemnifying party will be entitled to participate
therein and to the extent it may wish, jointly with any other indemnifying party
similarly notified, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party and, after notice from the indemnifying
party to such indemnified party of the indemnifying party’s election so to
assume the defense thereof and acknowledgment in writing by the indemnifying
party that the claim in question is one for which the indemnifying party is
obligated to indemnify the indemnified party, the indemnifying party will not be
liable to such indemnified party for any legal or other expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation made at the request of the indemnifying
party; provided, however, that if such indemnified party has a reasonable basis
to believe, and does believe, that its interests in such action conflict with
those of the indemnifying party, the indemnified party may so notify such
indemnifying party and the indemnifying party will remain liable to such
indemnified party for all fees, costs and expenses incurred by such indemnified
party in retaining one separate counsel to participate in the defense of such
action.
     (d) Contribution. To provide for contribution in circumstances in which the
indemnification provided for in this Section 4.6 is for any reason held to be
unavailable from Seller 2 or LCCI, Seller 2 and LCCI shall contribute to the
aggregate losses, claims, damages, liabilities and expenses of the nature
contemplated by such indemnification provisions (including any investigation,
legal and other expenses incurred in connection with, and any

9



--------------------------------------------------------------------------------



 



amount paid in settlement of, any action, suit or proceeding or any claims
asserted, but after deducting any contribution received by Seller 2 or LCCI,
including from Persons who control LCCI within the meaning of Section 15 of the
Securities Act, officers of LCCI who signed the registration statement and
directors of LCCI, who may also be liable for contribution) to which Seller 2
and LCCI may be subject, in such proportions as are appropriate to reflect the
relative fault of Seller 2 and LCCI in connection with the statement or
omissions which resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations. The relative fault of Seller 2
and LCCI shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by such party,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The parties hereto
agree that it would not be just and equitable if contribution pursuant to this
Section 4.6(d) were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in this Section 4.6(d). Notwithstanding the foregoing provisions of this
Section 4.6(d), no Person guilty of fraudulent misrepresentation (within the
meaning of Section 11 of the Securities Act) shall be entitled to contribution
from any Person who was not guilty of such fraudulent misrepresentation. For
purposes of this Section 4.6(d), each Person, if any, who controls an LCC
Shareholder or LCCI within the meaning of Section 15 of the Securities Act, each
officer of LCCI who shall have signed the registration statement and each
director of an LCC Shareholder or LCCI shall have the same rights to
contribution as Seller 2 or LCCI subject in each case to the provisions of the
preceding sentence. Any party entitled to contribution will, promptly after
receipt of notice of commencement of any action, suit or proceeding against such
party in respect to which a claim for contribution may be made against another
party or parties under this Section 4.6(d), notify such party from whom
contribution may be sought, and such notice shall be a condition precedent to
the other party’s liability under this Section 4.6(d) or otherwise.
          4.7 Holdback Agreements. If any registration pursuant to this
Agreement shall be in connection with an underwritten offering, Seller 2 agrees,
if so requested in writing by LCCI, not to effect any sale or distribution,
including any private placement or any sale pursuant to Rule 144, or any
successor provision, promulgated under the Securities Act, of any equity
security of LCCI or of any security convertible into or exchangeable or
exercisable for any equity security of LCCI (in each case, other than as part of
such underwritten offering) during the seven days prior to, and during the
90 day period which begins on, the effective date of such registration statement
(except as part of such registration).
          4.8 Transfer of Registration Rights. Seller 2 may transfer or assign
its rights hereunder, in whole or in part, but only to a purchaser or other
transferee of its Registrable Securities. This Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of each of
the parties, and by taking and holding such Registrable Securities such Person
shall be entitled to receive the benefits hereof and shall be conclusively
deemed to have agreed to be bound by all of the terms and provisions hereof. If
Seller 2 shall acquire Registrable Securities, in any manner, whether by
operation of law or otherwise, such Registrable Securities shall be held subject
to all of the terms of this Agreement.
          4.9 Other Registration Rights. LCCI will not grant to any Persons the
right to request LCCI to register any equity securities of LCCI, or any
securities convertible or exchangeable into or exercisable for such securities,
which are more favorable to such Persons than the rights granted to Seller 2
hereunder without the prior written consent of Seller 2, unless LCCI agrees to
amend this Agreement to grant such more favorable rights to Seller 2, in lieu of
the rights granted hereunder. For the avoidance of doubt, the parties
acknowledge that

10



--------------------------------------------------------------------------------



 



the foregoing provisions do not apply to the rights granted by LCCI to the RF
Investors Shareholders under that certain Registration Rights Agreement dated
July 25, 1996 among LCC International, Inc., RF Investors, LLC and MCI
Telecommunications Corporation.
     5. Miscellaneous.
     5.1 Specific Performance. The parties hereto acknowledge that there would
be no adequate remedy at law if any party fails to perform any of its
obligations hereunder, and accordingly agree that each party, in addition to any
other remedy to which it may be entitled at law or in equity, shall be entitled
to compel specific performance of the obligations of any other party under this
Agreement in accordance with the terms and conditions of this Agreement in any
court described in Section 5.11.
     5.2 Assignment; Successors and Assigns. No assignment or transfer by any
party of such party’s rights and obligations under this Agreement will be made
except with the prior written consent of the other party to this Agreement. The
provisions of this Agreement shall be binding upon, and inure to the benefit of,
the respective successors and permitted assigns of the parties hereto.
     5.3 Expenses. Each party hereto will pay its own expenses in connection
with the transactions contemplated hereby.
     5.4 Notices. All notices, requests, consents, and other communications
under this Agreement shall be in writing and shall be delivered by hand or sent
by facsimile, by courier or registered mail, return receipt requested, postage
prepaid. Such notices and other communications shall be addressed:

         
 
  If to LCCI, at    
 
       
 
  7925 Jones Branch Drive    
 
  McLean, VA 22102    
 
  United States of America    
 
  FAX: 1 (703) 873-2900    
 
  Attention: General Counsel    

or at such other address or addresses as may have been furnished in writing by
LCCI to Seller 2, with a copy to (which shall not constitute notice)

         
 
  Hogan & Hartson LLP    
 
  555 Thirteenth Street, NW    
 
  Washington, DC 20004    
 
  Fax: 1 (202) 637-5910    
 
  Attention: Lorraine Sostowski, Esq.    
 
       
 
  If to Seller 2, at    
 
       
 
  Kievitstraat 13    
 
  1850 Grimbergen    
 
  Belgium    
 
  Fax: +32 706 5436    
 
  Attention: Hilbert Van Muylem    

or at such other address or addresses as may have been furnished in writing by
Seller 2 to LCCI. Such notices or other communications shall be effective when
received, and in any event no later than:

11



--------------------------------------------------------------------------------



 



(i) when sent by facsimile 2 (two) business hours after receipt. Receipt shall
be deemed to have occurred when transmission of such facsimile communication has
been completed and a positive transmission report has been produced by the
transmitting machine. For the purposes of this provision, “business hour” shall
mean any time between 09.00 and 18.00 hours on a business day in the country of
the addressee;
(ii) when sent by courier service 3 (three) days after dispatch; and
(iii) when sent by registered mail 3 (three) days after dispatch.
     5.5 Brokers. LCCI is not subject to an existing agreement with any finder
and no fees will be paid by LCCI to any such finder in regard to the
transactions contemplated by this Agreement. Seller 2 is not subject to an
existing agreement with any finder and no fees will be paid by Seller 2 to any
such finder in regard to the transactions contemplated by this Agreement. Each
party will indemnify and save the other party harmless from and against any and
all claims, liabilities or obligations with respect to brokerage or finders’
fees or commissions, or consulting fees in connection with the transactions
contemplated by this Agreement asserted by any Person on the basis of any
statement or representation alleged to have been made by such indemnifying
party.
     5.6 Entire Agreement. This Agreement and the Share Purchase Agreement
embody the entire agreement and understanding between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings relating to such subject matter.
     5.7 Amendments and Waivers. Any term of this Agreement may be amended only
with the written consent of LCCI and Seller 2. The observance of any term of
this Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively) only in a writing signed by the party
claimed to have waived. No waivers of or exceptions to any term, condition or
provision of this Agreement, in any one or more instances, shall be deemed to
be, or construed as, a further or continuing waiver of any such term, condition
or provision.
     5.8 Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which, when taken
together, shall constitute one and the same instrument.
     5.9 Headings. The headings of the sections, subsections, and paragraphs of
this Agreement have been added for convenience only and shall not be deemed to
be a part of this Agreement.
     5.10 Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision.
     5.11 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the choice of law or conflicts of law provisions thereof. Each of the parties
hereto (i) submits to the jurisdiction of any state or federal court sitting in
the State of Delaware in any action or proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby, (ii) agrees that all
claims in respect of the action or proceeding may be heard and determined in any
such court, and (ii) agrees not to bring any action or proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby in any
other court.

12



--------------------------------------------------------------------------------



 



Each of the parties hereto waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought and waives any bond, surety
or other security that might be required of any other party with respect
thereto. Any party may make service on another party by sending or delivering a
copy of the process to the party to be served at the address and in the manner
provided for the giving of notices in Section 4.3; the foregoing, however, shall
not affect the right of any party to serve legal process in any other manner
permitted by law.
     5.12 Further Assurances. LCCI, on the one hand, and Seller 2, on the other
hand, agree to cooperate with each other, and at the request of the other party,
to execute and deliver any further instruments or documents and to take all such
further action as the other party may reasonably request in order to evidence or
effectuate the consummation of the transactions contemplated hereby and to
otherwise carry out the intent of the parties hereunder.
     5.13 Survival. The representations and warranties each party contained
herein shall survive until the expiration of the applicable statute of
limitations applicable thereto.
{Signature pages follow}

13



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed this Investment and
Registration Rights Agreement (in counterpart signature and by facsimile
signature) as of the date set forth in the first paragraph hereof.

                  LCC INTERNATIONAL, INC.    
 
           
 
  By:   /s/ Peter Deliso    
 
                Name: Peter Deliso         Title: Senior Vice President    
 
                EXICICOM BVBA    
 
           
 
  By:   /s/ Hilbert Van Muylem    
 
                Name: Hilbert Van Muylem         Title: General Manager    

 